Citation Nr: 0617816	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from November 1972 to October 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran, in a July 2002 statement 
raises claims of service connection for back pain, a right 
knee disability, "nerves," depression, headaches, and stiff 
fingers and joints.  A duty to inform and assist letter was 
sent to the veteran on these matters subsequently that month.  
No additional material pertaining to these claims are found 
in the record.  These matters are REFERRED to the RO for the 
appropriate action.  

Additionally, an August 2002 statement requests to be 
reinstated to full non-service connected pension status as of 
August 1, 2002.  The record does not contain any material 
pertaining to this request.  This matter is also referred to 
the RO for the appropriate action.


FINDING OF FACT

The veteran's flat feet do not demonstrate marked deformity, 
swelling on use, characteristic callosities, or accentuated 
pain on use.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2001, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, obtaining Social Security 
Administration records, and providing a VA examination.  

The veteran is currently rated at 10 percent for bilateral 
pes planus under Diagnostic Code (DC) 5276.  A rating of 30 
percent requires objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.  This rating is for severe 
bilateral pes planus.  

The veteran complains of pain, weakness, and stiffness in his 
feet.  Records indicate the veteran has bilateral pes planus 
with postural symptoms and has been prescribed orthotics for 
his shoes.  A September 2003 report from Dr. Bennett noted 
marked pronation, with rearfoot and forefoot varus, mild 
bowing of the Achilles tendon, and tenderness upon palpation 
of each Achilles tendon.  A 2005 VA examination reported the 
veteran had 5 degrees of rear foot valgus on the left foot 
and 2 degrees of rear foot valgus on the right foot.  The 
examiner noted both of these were correctable with medial 
column support and this support eliminates pain and brings 
the Achilles tendon to rectus position.  Both the 2005 VA 
examination record and Social Security Administration records 
note the veteran had a normal gait with no loss of motion, 
and the 2005 examination found no loss of motion or increased 
joint point after repetitive activity.  The 2005 examination 
also noted slight midfoot abduction without any support 
underneath the feet and medal prominence on the left foot 
worse than the right, during stance, with the midline being 
medially to the hallux.

In this case, a 30 percent rating is not warranted.  The 
evidence shows pain on use is reduced or eliminated by the 
use of orthotics, and the veteran's deformity more nearly 
approximates "mild" than "marked", having 5 degrees rear 
foot valgus on the left and 3 degrees on the right.  In 
addition, there is no evidence of swelling on use or 
callosities, and the veteran's abduction is only noted to be 
slight.  His gait is normal.  Consequently, a rating in 
excess of 10 percent is not warranted.  


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
not warranted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


